DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. In dependent claims 1, 8, and 15 recite “an earlier time slot". It is unclear what is being claimed. It is unclear how an earlier time slot is being determined as there is no reference/initial time slot. A time slot can only be earlier or later in relation to an already established time slot. For purposes of examination, the Examiner will interpret “an earlier time slot” to mean any available time slot.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the method (claims 1-7), system (claims 8-14), and computer program product (claims 15-20) are directed to potentially eligible categories of subject matter (i.e., process, machine, and article of manufacture respectively).  Thus, Step 1 is satisfied.
 With respect to Step 2, and in particular Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea by reciting concepts performed in the human mind (including an observation, evaluation, judgment, opinion), which falls into the “Mental Process” group; and by reciting fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) which falls into the “Certain methods of organizing human activity” within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The mere nominal recitation of a generic computer does not take the claim limitation out of methods of organizing human activity or the mental processes grouping. Thus, the claim recites a mental process for performing certain methods of organizing human activity. 
The limitations reciting the abstract idea(s), as set forth in exemplary claim 1, are: determining that an earlier time slot has become available; identifying a set of users corresponding with preexisting time slots scheduled for a time later than the available earlier time slot; ranking the set of users according to ranking criteria; selecting, based on ranking the set of users, a subset of top ranked users eligible for the available time slot; sending a set of messages to the subset of users indicating that the earlier time slot is available; receiving a message from a first user of the subset of users indicating that the first user is willing to replace their corresponding preexisting time slot with the available earlier time slot; and replacing the first user's corresponding preexisting time slot with the available earlier time slot. 
 With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed to A system for optimizing time slot yield rates, the system comprising: a computer processor; a memory; and a time slot scheduling engine executing on the computer processor and configured to…; A non-transitory computer-readable storage medium comprising a plurality of instructions for optimizing time slot yield rates, the instructions configured to execute on at least one computer processor to enable the computer processor to” (as recited in independent claims 8 and 15).  However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
 Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
 With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitation(s) is/are directed to: A system for optimizing time slot yield rates, the system comprising: a computer processor; a memory; and a time slot scheduling engine executing on the computer processor and configured to…; A non-transitory computer-readable storage medium comprising a plurality of instructions for optimizing time slot yield rates, the instructions configured to execute on at least one computer processor to enable the computer processor to” (as recited in independent claims 8 and 15) for implementing the claim steps/functions.  These elements have been considered, but merely serve to tie the invention to a particular operating environment (i.e., computer-based implementation), though at a very high level of generality and without imposing meaningful limitation on the scope of the claim.  
 In addition, Applicant’s Specification (paragraph [0115]) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter.  Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo.  See, e.g., Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
 In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself. Further, the courts have found the presentation of data to be a well-understood, routine, conventional activity, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 (see MPEP 2106.05(d)).
 The dependent claims are directed to the same abstract idea as recited in the independent claims, and merely incorporate additional details that narrow the abstract idea via additional details of the abstract idea. For example claims 2-7 “sending a message to the first user indicating that the preexisting time slot has been replaced with the available earlier time slot; and sending a message to a second user of the subset of users indicating that a preexisting time slot corresponding with the second user has not been replaced with the available earlier time slot; sending a message to a system administrator indicating that the first user is willing to replace their corresponding preexisting time slot with the available earlier time slot; receiving a message from the system administrator approving replacement of the preexisting time slot with the available earlier time slot; and in response to receiving the approval message from the system administrator, replacing the first user's corresponding preexisting time slot with the available earlier time slot; wherein the set of messages and the received message are short message service (SMS) messages; wherein the ranking criteria is based on, for each of the set of users, at least one selected from a group consisting of a geographic location associated with the user, the scheduled time of the user's corresponding preexisting mymo.OOOO1.us.n.152time slot, a time slot category, a prior indication of time slot replacement willingness, and a position in a time slot replacement willingness list; wherein the set of messages are sent in an order based on the ranking; wherein the ranking criteria is based on, for each of the set of users, a relevance of a type of health condition of the user to a provider associated with the available earlier time slot”, without additional elements that integrate the abstract idea into a practical application and without additional elements that amount to significantly more to the claims.  The remaining dependent claims (9-14 and 16-20) recite the CRM and system for performing the method of claims 2-7. Thus, the same rationale/analysis is applied. Thus, all dependent claims have been fully considered, however, these claims are similarly directed to the abstract idea itself, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims. 
 The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
 Claims 1-2, 4-6, 8-9, 11-13, 15-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 7512454 (hereinafter “Li”) et al., in view of U.S. PGPub 20120191501 to (hereinafter “Oliphant”) et al. 
 As per claim 1, Li teaches a method for optimizing time slot yield rates, the method comprising: 
determining that an earlier time slot has become available; … corresponding with preexisting time slots scheduled for a time later than the available earlier time slot; and  replacing the first user's corresponding preexisting time slot with the available earlier time slot;
Li 063-104: “ST and RTT should not change until a replacement lot appointment is re-booked. This may also require modifying, canceling and/or re-booking the subsequent transport appointments…. booked appointments may be shifted…Existing appointments are permitted to slide backward or forward within their respective commitment windows as necessary to provide a calendar with flexibility that in turn permits the scheduling agent to create a more efficient schedule and react to unexpected events…a booked appointment may be considered for shifting to an earlier start time TS if it is preceded by a schedule gap or other appointments that can shift left and if shifting it to an earlier start time TS will allow the candidate appointment to be scheduled in the open time slot created by the shift; booked appointment(s) may be considered for shifting to a later start time TS if there is no gap or an unusable gap (i.e., a candidate appointment will not fit) in the schedule immediately preceding the booked appointment(s) and the candidate appointment will eliminate the gap after shifting the booked appointment(s) to a later start time TS; if a schedule gap precedes a setup, the setup may be shifted to an earlier start time to enable a new appointment (with the same setup) to be added immediately in front of a booked the commitment windows of all the booked appointments APP1-APP4 are ample enough to allow them to shift left (to an earlier time) in a “cascading” fashion to allocate the time slot for the new appointment APP5 “
Li may not explicitly teach the following. However, Olliphant teaches:
identifying a set of users …; receiving a message from a first user of the subset of users indicating that the first user is willing to replace their corresponding preexisting time slot with the available earlier time slot;Olliphant 0007-0016: “In accordance with this embodiment, the appointment server system sends an electronic message to the first plurality of participants including an invitation to the first proposed appointment… the appointment server system receives a reply from at least a subset of the first plurality of participants. In response to receiving the replies, when replies indicating an acceptance of the first proposed appointment have been received from a predefined number of the participants, the appointment server system sends electronic messages to the plurality of participants including a confirmation of the first proposed appointment. In some embodiments, the appointment server system sends a message to a restaurant reservation service and receiving a response confirming the reservation... the appointment server system receives a reply from at least a subset of the first plurality of participants” 	
ranking the set of users according to ranking criteria; selecting, based on ranking the set of users, a subset of top ranked users eligible for the available time slot; sending a set of messages to the subset of users indicating that the earlier time slot is available; Olliphant 0034-0042: “A scoring module 224 that is used for ranking and selecting various ones of: a time, a location and participants for a respective appointment… A cache 248 for storing data such as intermediate scores 250 that are calculated while the scoring module is selecting a time, location or participants for a respective appointment, as well as score coefficients 252 for selectively weighting the intermediate scores as described in greater detail below…0105: the scoring function builds a total score by creating a score for several discrete components (e.g., contact score, user rating score, location score, schedule score, behavior score, and/or date elimination score) of a user-contact pair. In some embodiments, the appointment server system multiplies each score component by a specific coefficient. These coefficients serve the purpose of weighting different components of the ranking process to improve the accuracy of the total score in automatically selecting appointments that the participants in the appointment (including the user) will be more likely to accept. In some embodiments the score component coefficients are equally weighted. In some embodiments the coefficients are each weighted based on predefined value that is representative of a predetermined relative importance of each component score to the total score.” 
Li and Olliphant are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar  with a reasonable expectation of success, by adding steps that allow the software to rank users with the motivation to more efficiently and accurately organize and analyze data [Olliphant 0034].
 As per claim 2, Li and Olliphant teach all the limitations of claim 1. 
 In addition, Olliphant teaches:
sending a message to the first user indicating that the preexisting time slot has been replaced with the available earlier time slot; Li 063-104: “ST and RTT should not change until a replacement lot appointment is re-booked. This may also require modifying, canceling and/or re-booking the subsequent transport appointments…. booked appointments may be shifted…Existing appointments are permitted to slide backward or forward within their respective commitment windows as necessary to provide a calendar with flexibility that in turn permits the scheduling agent to create a more efficient schedule and react to unexpected events…a booked appointment may be considered for shifting to an earlier start time TS if it is preceded by a schedule gap or other appointments that can shift left and if shifting it to an earlier start time TS will allow the candidate appointment to be scheduled in the open time slot created by the shift; booked appointment(s) may be considered for shifting to a later start time TS if there is no gap or an unusable gap (i.e., a candidate appointment will not fit) in the schedule immediately preceding the booked the commitment windows of all the booked appointments APP1-APP4 are ample enough to allow them to shift left (to an earlier time) in a “cascading” fashion to allocate the time slot for the new appointment APP5 “
Li may not explicitly teach the following. However, Olliphant teaches:
and sending a message to a second user of the subset of users indicating that a preexisting time slot corresponding with the second user has not been replaced with the available earlier time slot; 
Oliphant 0089-0100: “a confirmation (e.g., an email stating that the appointment has been confirmed) is sent to each participant along with an updated appointment invitation one week prior to the appointment. In some embodiments a confirmation is one or more of the following: an email, a text message, proprietary social network message, instant messenger message, and/or a notification sent through a custom client application (e.g., an IPHONE application). It should be understood that different participants for the same meeting may each receive a confirmation for the same meeting using a different type of confirmation message (e.g., a first participant receives a confirmation email and a second participant receives a text message). It should also be confirmations for the same meeting using a plurality of the types of confirmation messages (e.g., a first participant receives both a confirmation email and a confirmation text message for the same appointment). In some embodiments, a confirmation is only sent to the participants who have accepted the appointment. In some embodiments, a confirmation is only sent to the participants who have accepted or tentatively accepted the appointment. In some embodiments the confirmation is sent to all of the participants who have not declined the appointment… sends (454) a confirmation to all parties who have accepted...claim 10: sending electronic messages to the first subset of users including a confirmation of the first appointment.”
Li and Olliphant are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Li with the aforementioned teachings from Olliphant with a reasonable expectation of success, by adding steps that allow the software to utilize messaging with the motivation to more efficiently communicate information [Olliphant 0079].
 As per claim 4, Li and Olliphant teach all the limitations of claim 1. 
 In addition, Olliphant teaches:
wherein the set of messages and the received message are short message service (SMS) messages; 
Oliphant 0079: “The appointment server system sends (434) an electronic message (e.g., email or SMS) to the first plurality of participants including an invitation to the proposed appointment. In some embodiments, once the appointment server system has determined who the participants are for an appointment, where the proposed appointment will take place, and when it will be, it sends an appointment invitation to the users. In some embodiments, this invitation and all subsequent updates to the invitation use a multipart email format which includes a text part, an HTML part, and a vcal or ical attachment. The vcal or ical attachment allows calendaring and email software such as OUTLOOK or GMAIL and GOGGLE CALENDAR to automatically insert the meeting invitation into the participant's calendar.”
Li and Olliphant are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Li with the aforementioned teachings from Olliphant with a reasonable expectation of success, by adding steps that allow the software to utilize SMS with the motivation to more efficiently communicate information [Olliphant 0079].
 As per claim 5, Li and Olliphant teach all the limitations of claim 1. 
 In addition, Olliphant teaches:
wherein the ranking criteria is based on, for each of the set of users, at least one selected from a group consisting of a geographic location associated with the user, the scheduled time of the user's corresponding preexisting mymo.OOOO1.us.n.152time slot, a time slot category, a prior indication of time slot replacement willingness, and a position in a time slot replacement willingness list; 
Oliphant 0067-0068: “the appointment server system is configured to schedule proposed group appointments (e.g., appointments including a plurality of participants from a predefined group of users). In accordance with some embodiments, the appointment server system 106 allows users to join or form appointment groups, either to facilitate small appointments among subsets of the users in the group, or to facilitate appointments for the group as a whole (e.g., all of the users in the group). In some embodiments the group owner specifies the ideal number of participants for an appointment; the ideal appointment frequency; whether concurrent appointments are permitted as might be needed for larger groups; whether the group moderator needs to be invited to all group appointments; if there are any specific geographic bounds for the group (e.g., that all events take place in Sunnyvale); whether there are any specific timing constraints (e.g., a specific day of the month that must be adhered to for appointments)..”
Li and Olliphant are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar  with a reasonable expectation of success, by adding steps that allow the software to utilize grouping with the motivation to more efficiently communicate information [Olliphant 0079].
 As per claim 6, Li and Olliphant teach all the limitations of claim 1. 
 In addition, Olliphant teaches:
wherein the set of messages are sent in an order based on the ranking; 
Oliphant 0052-0068: “Local storage 236 for storing appointment preference information for users 238, including time/date availability 239, activity preferences 240, typical locations and/or location preferences 241, rankings of contacts 242 and travel preferences, calendar information 244, proposed appointments 245, and the response statuses 246 of participants for the proposed appointments 245; and [0041] A cache 248 for storing data such as intermediate scores 250 that are calculated while the scoring module is selecting a time, location or participants for a respective appointment, as well as score coefficients 252 for selectively weighting the intermediate scores as described in greater detail below… User ranking of contacts (416) such as by specifying a desired appointment frequency (e.g., how frequently the user would like to meet each of his or her contacts for lunch). An exemplary user interface for indicating appointment frequency preferences for a contact is shown in FIG. 7C… The user's ratings of contacts, groups, and interests are considered by the scoring  the appointment server system identifies (426) one or more contacts of the user with the highest user-contact score (e.g., the contact is the highest ranked contact, or the contact has a ranking of "schedule appointments frequently") and selects a user-contact pair as participants in the proposed appointment.”
Li and Olliphant are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Li with the aforementioned teachings from Olliphant with a reasonable expectation of success, by adding steps that allow the software to utilize ranking with the motivation to more efficiently and accurately analyze information [Olliphant 0062].
 Claims 8-9, 11-13, 15-16 and 18-20 are directed to the system and CRM for performing the method of claims 1-2 and 4-6 above.  Since Li, Olliphant, and Johnson teach the system and CRM, the same art and rationale apply.
 Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 7512454 (hereinafter “Li”) et al., in view of U.S. PGPub 20120191501 to (hereinafter “Oliphant”) et al., in further view of U.S. PGPub 20170300868 (hereinafter “Johnson”) et al. 
 As per claim 3, Li and Olliphant teach all the limitations of claim 1. 
 Li and Olliphant may not explicitly teach the following. However Johnson teaches:
sending a message to a system administrator indicating that the first user is willing to replace their corresponding preexisting time slot with the available earlier time slot; receiving a message from the system administrator approving replacement of the preexisting time slot with the available earlier time slot; and in response to receiving the approval message from the system administrator, replacing the first user's corresponding preexisting time slot with the available earlier time slot; Johnson 0151-0183: ”FIG. 19 shows a process 1902 that describes one manner of operation of the rescheduling component 120 of FIG. 18. In a preliminary block 1904, the rescheduling component 120 optionally receives setup information from an administrative-user or any other user via a computer network. In block 1906, the rescheduling component 120 receives a triggering event that triggers the rescheduling component 120 to perform an actual rescheduling of events. The triggering event may emanate from the automatic monitoring component 1802 or may correspond to a triggering message that emanates from a user device operated by an administrative-user… FIG. 24 shows an illustrative user interface presentation 2402 whereby an end-user can approve or reject rescheduled events, produced by the rescheduling component 120. For example, a UI portion 2404 can display all the changes that have been made to the end-user's calendar. The UI portion 2404 can optionally include command features that allow the end-user to approve or reject each such change. A UI feature 2406 
Li, Olliphant, and Johnson are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Li and Olliphant with the aforementioned teachings from Johnson with a reasonable expectation of success, by adding steps that allow the software to utilize messaging with the motivation to more efficiently and accurately communicate and analyze information [Olliphant 0062]. 
 Claims 10 and 17 are directed to the system and CRM for performing the method of claim 3 above.  Since Li, Olliphant, and Johnson teach the system and CRM, the same art and rationale apply.
 Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 7512454 (hereinafter “Li”) et al., in view of U.S. PGPub 20120191501 to (hereinafter “Oliphant”) et al., in further view of U.S. PGPub 20140257852 (hereinafter “Walker”) et al. 
 As per claim 7, Li and Olliphant teach all the limitations of claim 1. 
 Li and Olliphant may not explicitly teach the following. However Walker teaches:
wherein the ranking criteria is based on, for each of the set of users, a relevance of a type of health condition of the user to a provider associated with the available earlier time slot; Walker 0061: ” FIG. 4A illustrates a flow diagram of patient health care management operations according to example embodiments. In FIG. 4, the flow chart 400 provides a detailed analysis of whether the patient has a severe vs. a non-severe condition. Once a determination is made, the patient may have a basic condition score adjusted 420 to consider the possibility that their condition is serious or sever 412. For example, depending on the severity of the condition, the score may be fundamentally higher which may trigger an ER visit, a physician appointment, etc., sooner if the patient's health is determined to be degrading or is not improving at the rate anticipated. The patient may receive credit or an addition to his or her health score if they comply with content observing activities 414, prescription compliance procedures 416, daily notes about their condition(s) 418, relative well-being questions 420, etc..” 
Li, Olliphant, and Walker are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Li and Olliphant with the aforementioned teachings from Walker with a reasonable expectation of success, by adding steps that allow the software to utilize ranking factors with the motivation to more efficiently and accurately analyze information [Olliphant 0062]. 
 Claim 14 is directed to the system for performing the method of claim 7 above.  Since Li, Olliphant, and Walker teach the system, the same art and rationale apply. 
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arif Ullah, whose telephone number is (571) 270-0161.  The examiner can normally be reached from Monday to Friday between 9 AM and 5:30 PM.
 If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Eric Stamber, can be reached at (571) 272-6724.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
 Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)./Arif Ullah/Primary Examiner, Art Unit 3683